DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 3/24/2021 has been accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a computer program product for processing requests to send private postal mail to an inmate who is incarcerated at a correctional facility, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: verify a privacy status of the sender, wherein the privacy status is comprised of a theoretical ability to send private postal mail to anyone, and wherein the verification is comprised of verifying the sender verification data with data available in one or more databases; generate a privacy status identifier if the privacy status of the sender is verified, wherein the privacy status identifier may be affixed to a private postal mail to indicate that a postal mail that is sent to an inmate it private; and obtain privacy status identifier data comprising at least one of a date that the privacy status identifier 
Claim 7 recites similar limitations as claim 1 thus is allowable for the same reasons stated above.
Claims 2-6 and 8-19 depend on claims 1 and 7, thus are allowable for the same reasons stated above.
Claim 20 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a computer program product for processing postal mail that is sent to an inmate who is incarcerated in a correctional facility, wherein one or more postal mail that is received at a mail processing system for the correction facility is marked as private by an identifier, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: automatically reject digitization efforts on private postal mail that is marked as private by a privacy status identifier, wherein the privacy status identifier is generated by a privacy verification system by: verifying a privacy status of the sender, wherein the privacy status is comprised of a theoretical ability to send private postal mail to anyone, and wherein the verification is comprised of independently verifying the sender provided data with data available in one or more databases; and generating the privacy status identifier if the privacy status of the sender is verified; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shipman, Jr. et al. (US 9742935) teaches a system that processes incoming mail to residents of a prison.
Passe et al. (US 10135832) teaches a system that can determine if incoming communications to a resident of a prison are privileged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672